 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                          UNITED STATES DISTRICT COURT
13                         SOUTHERN DISTRICT OF CALIFORNIA
14
15   MTC Financial Inc. dba Trustee Corps,         Case No.: 3:18-cv-02708-DMS-BGS
                                    Petitioner,
16
                                                   AMENDED ORDER TO DISBURSE
     v.
17                                                 INTERPLEADER FUNDS AND
     ALL CLAIMANTS TO SURPLUS                      JUDGMENT
18
     FUNDS AFTER TRUSTEE’S SALE OF
19   REAL PROPERTY LOCATED AT 1431
     SUMMIT DRIVE, CHULA VISTA, CA
20
     91910,
21                       Respondents.
22
23         Pursuant to the Amended Stipulated Motion to Distribute Interpleader Funds (Doc.
24   11) submitted by the United States of America and the California Franchise Tax Board
25   (“FTB”), and for good cause shown, IT IS HEREBY ORDERED that:
26         1.    The FTB is entitled to $14,170.20 of the deposited interpleader funds;
27         2.    The United States is entitled to the remaining $91,016.57 of the deposited
28   interpleader funds plus any interest that may have accrued on them;

                                        1
 1         3.     The Clerk of this Court is hereby authorized and directed to draw checks on
 2
     the funds deposited in the registry of the court as follows:
 3
                  a.     In the amount of $14,170.20, payable to the “Franchise Tax Board”
 4
 5         and mailed via the United States Postal Service to the Franchise Tax Board at the
 6
           following address:
 7
                         Franchise Tax Board
 8
                         Attention: Martha Gehrig
 9                       P.O. Box 1720, Mail Stop: A-260
                         Rancho Cordova, CA 95741-1720
10
11                b.     In the amount of $91,016.57 (plus any interest that may have
12
           accrued), payable to the “Department of Justice” and mailed via the United States
13
           Postal Service to the United States at the following address:
14
15                       U.S. Dept. of Justice, ATTN TAX FLU
                         P.O. Box 310-Ben Franklin Station
16
                         Washington, D.C. 20044-0310
17
                  The check to the United States should say “for CMN 2019100224”.
18
           4.     This order resolves all claims in this case;
19
           5.     This order shall be a final judgment as to the claims of the parties to surplus
20
     funds after a trustee’s sale of the real property located at 1431 Summit Drive, Chula
21
     Vista, CA 91910.
22
           IT IS SO ORDERED.
23
24    Dated: January 28, 2020
25
26
27
28

                                          2
